EXHIBIT D
BUTLER WEIHMULLER KATZ CRAIG LLP
By:   Richard D. Gable, Jr., Esquire
      Attorney ID No.: 65842                         Attorneys for Defendants,
1818 Market Street, Suite 2740                  The Hartford, Hartford Fire Insurance
Philadelphia, PA 19103                            Company and Hartford Casualty
Telephone: (215) 405-9191                               Insurance Company
Facsimile: (215) 405-9190


RHONDA HILL WILSON, ESQURE                   : IN THE COURT OF COMMON PLEAS
     and                                     :     OF PHILADELPHIA COUNTY
THE LAW OFFICE OF RHONDA HILL                :
WILSON, P.C.                                 :           CIVIL ACTION
                                             :
                     Plaintiffs,             :        Case No.: 200600877
                                             :
         v.                                  :
                                             :
THE HARTFORD                                 :
HARTFORD FIRE INSURANCE COMPANY              :
THE HARTFORD CASUALTY COMPANY                :
                                             :
        and                                  :
                                             :
USI INSURANCE SERVICES, LLC                  :
                                             :
        and                                  :
                                             :
USI AFFINITY COLBURN INSURANCE               :
SERVICE                                      :
                                             :
                     Defendants.             :


              DEFENDANTS’ NOTICE OF FILING OF NOTICE OF REMOVAL

TO THE PROTHONOTARY:

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1332, 1441 and 1446,

Defendants, The Hartford, Hartford Fire Insurance Company and Hartford Casualty

Insurance Company, have filed in this matter a Notice of Removal with the Clerk of the

United States District Court for the Eastern District of Pennsylvania. See Notice of
Removal filed in the Eastern District of Pennsylvania, without its enclosures, attached

hereto as Exhibit “A”.

                                 BUTLER WEIHMULLER KATZ CRAIG LLP

                                 s/ Richard D. Gable, Jr.
                                 RICHARD D. GABLE, JR., ESQ.
                                 Attorney for Defendants, The Hartford, Hartford Fire
Dated: July 10, 2020             Insurance Company, The Hartford Casualty Company
                              CERTIFICATE OF SERVICE

      I, Richard D. Gable, Jr., hereby certify that, on this 10th day of July, 2020, a true

and correct copy of the foregoing Notice of Filing of Notice of Removal will be served via

the Court’s Electronic Filing System on the following counsel of record:

                                 Rhonda Hill Wilson
                    LAW OFFICE OF RHONDA HILL WILSON, P.C.
                         1500 John F. Kennedy Boulevard
                                     Suite 820
                              Philadelphia, PA 19102
                               Phone: 215-972-0400
                           rhwilson@philly-attorney.com
                               Attorney for Plaintiffs

                                  Christopher P. Leise
                              WHITE AND WILLIAMS LLP
                             457 Haddonfield Rd Suite 400,
                                  Cherry Hill, NJ 08002
                                  Phone: 856-317-3646
                             leisec@whiteandwilliams.com
                  Attorney for Defendant USI Insurance Services, LLC




                                     BUTLER WEIHMULLER KATZ CRAIG LLP


                                     s/ Richard D. Gable, Jr.
                                     RICHARD D. GABLE, JR., ESQ.
